Dear Mr. Magee
This office is in receipt of your request for an opinion of the Attorney General as attorney for the St. Tammany Parish Sheriff's Civil Division which is concerned about the length of time it is required to keep sales and use tax returns that have been submitted by taxpayers upon payment of their taxes that are due. Accordingly, you ask if there is any statutory prohibition from destroying these records once the taxes are paid, and if there is how long are filed and paid sales and use tax returns required to be maintained.
While we find no specific provision on retention of paid sales and use tax records, we note that R.S. 44:36, of the public records law, requires "all persons and public bodies having custody or control of any public record, other than * * * permanent records required by existing law to be kept for all time, shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and director of the division of archives, records management, and history of the Department of State", and "in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made."
Therefore, to the limited extent that information in tax records are public or available under R.S. 47:1508, we feel this statute directs the records must be retained for three years.
This retention period would be consistent with R.S. 33:2718.4 which provides that sales and use taxes levied by political subdivisions shall prescribe three years from December 31 of the year in which the tax was due. Considering this prescriptive period, we do not feel retention beyond that period would be necessary, and the lack of necessity for maintaining the record is especially applicable for a paid tax bill.
Despite not having found a specific statute relative to retention of records on paid sales and use taxes, we would conclude that these records should be retained for three years.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI:BBR:gbe